TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00425-CV




                                 In re Kirk Wayne McBride, Sr.




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Kirk Wayne McBride, Sr. has filed a pro se writ of habeas corpus

complaining that he has been improperly convicted in violation of the Double Jeopardy Clause.

The habeas corpus procedure set out in article 11.07 of the Code of Criminal Procedure provides

the exclusive remedy for felony post-conviction relief in Texas state court. See Tex. Code Crim.

Proc. art. 11.07, §§ 3(a), 5. Article 11.07 vests jurisdiction over post-conviction relief from final

felony convictions in the Texas Court of Criminal Appeals. See id. § 3(a); Hoang v. State,

872 S.W.2d 694, 697 (Tex. Crim. App. 1993); In re Wood, No. 03-16-000651-CV,

2016 WL 6575240, at *1 (Tex. App.—Austin Nov. 2, 2016, orig. proceeding) (mem. op.).

               Accordingly, we dismiss McBride’s petition for want of jurisdiction.



                                              __________________________________________
                                              Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Filed: October 1, 2021